

117 S139 IS: Defund Planned Parenthood Act
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 139IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Paul (for himself, Mr. Braun, Mr. Rounds, Mrs. Blackburn, Mr. Marshall, Mr. Tillis, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit Federal funding of Planned Parenthood Federation of America.1.Short titleThis Act may be cited as the Defund Planned Parenthood Act.2.ProhibitionNotwithstanding any other provision of law, no Federal funds may be made available to Planned Parenthood Federation of America, or to any of its affiliates.